
	

113 S548 IS: Military Sexual Assault Prevention Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 548
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Ms. Klobuchar (for
			 herself and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve and
		  enhance the capabilities of the Armed Forces to prevent and respond to sexual
		  assault and sexual harassment in the Armed Forces, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Sexual Assault Prevention Act
			 of 2013.
		2.Prohibition on service
			 in the Armed Forces by individuals who have been convicted of a sexual
			 offense
			(a)ProhibitionChapter
			 37 of title 10, United States Code, is amended adding at the end the following
			 new section:
				
					656.Prohibition on
				service in the armed forces by individuals convicted of a sexual
				offense
						(a)Prohibition on
				commissioning or enlistment(1)A person who has been convicted of an
				offense specified in paragraph (2) under Federal or State law may not be
				processed for commissioning or permitted to enlist in the armed forces.
							(2)An offense specified in this
				paragraph is any felony offense as follows:
								(A)Rape.
								(B)Sexual assault.
								(C)Forcible sodomy.
								(D)Incest.
								(b)Administrative
				separation for certain offenses not resulting in punitive
				discharge(1)Any member of the armed forces on active
				duty, and any member of a reserve component of the armed forces not on active
				duty but in active status, who is convicted of an offense specified in
				paragraph (2) and not punitively discharged from the armed forces in connection
				with such conviction shall be separated administratively from the armed forces
				for such offense.
							(2)An offense specified in this
				paragraph is any offense as follows:
								(A)Rape or sexual assault under
				subsection (a) or (b) of section 920 of this title (article 120 of the Uniform
				Code of Military Justice).
								(B)Forcible sodomy under section 925 of
				this title (article 125 of the Uniform Code of Military Justice).
								(C)An attempt to commit an offense
				specified in subparagraph (A) or (B), as punishable under section 880 of this
				title (article 80 of the Uniform Code of Military Justice).
								(3)Under regulations prescribed by the
				Secretary of Defense, the Secretary of the military department concerned may
				waive the requirement in paragraph (1) with respect to a member if the waiver
				is determined appropriate in the interests of the national security of the
				United States. Waivers under this paragraph shall be made on a case-by-case
				basis.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by adding at the end the following new item:
				
					
						656. Prohibition on service in the armed forces by individuals
				convicted of a sexual
				offense.
					
					.
			3.Persons who may
			 exercise disposition authority regarding charges involving certain sexual
			 misconduct offenses under the Uniform Code of Military Justice
			(a)Persons who may
			 exercise disposition authority
				(1)Disposition
			 authorityWith respect to any charge under chapter 47 of title
			 10, United States Code (the Uniform Code of Military Justice), that alleges an
			 offense specified in paragraph (2), the Secretary of Defense shall require the
			 Secretaries of the military departments to restrict disposition authority under
			 section 830 of such chapter (article 30 of the Uniform Code of Military
			 Justice) to officers of the Armed Forces who have the authority to convene
			 special courts-martial under section 823 of such chapter (article 23 of the
			 Uniform Code of Military Justice), but not lower than the following:
					(A)In the case of a
			 training command, the first brigadier general, or, in the case of the Navy, the
			 first rear admiral (lower half), with a legal advisor (or access to a legal
			 advisor) in the chain of command of the person accused of committing the
			 offense.
					(B)In the case of
			 any other command, the first colonel, or in the case of the Navy, the first
			 captain, with a legal advisor (or access to a legal advisor) in the chain of
			 command of the person accused of committing the offense.
					(2)Covered
			 offensesParagraph (1) applies with respect to a charge that
			 alleges any of the following offenses under chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice):
					(A)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of such chapter (article 120
			 of the Uniform Code of Military Justice).
					(B)Forcible sodomy
			 under section 925 of such chapter (article 125 of the Uniform Code of Military
			 Justice).
					(C)An attempt to
			 commit an offense specified in subparagraph (A) or (B), as punishable under
			 section 880 of such chapter (article 80 of the Uniform Code of Military
			 Justice).
					(b)Implementation
				(1)Secretaries of
			 military departmentsThe Secretaries of the military departments
			 shall revise policies and procedures as necessary to comply with subsection
			 (a).
				(2)Secretary of
			 DefenseNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall recommend such changes to the
			 Manual for Courts-Martial as are necessary to ensure compliance with subsection
			 (a).
				4.Policy of the
			 United States on disposition of charges involving certain sexual misconduct
			 offenses under the Uniform Code of Military Justice through
			 courts-martial
			(a)Statement of
			 policyIt shall be the policy of the United States that any
			 charge regarding an offense specified in subsection (b) should be disposed of
			 by court-martial, rather than by non-judicial punishment or administrative
			 action.
			(b)Covered
			 offensesAn offense specified in this subsection is any of the
			 following offenses under chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice):
				(1)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of such chapter (article 120
			 of the Uniform Code of Military Justice).
				(2)Forcible sodomy
			 under section 925 of such chapter (article 125 of the Uniform Code of Military
			 Justice).
				(3)An attempt to
			 commit an offense specified in paragraph (1) or (2), as punishable under
			 section 880 of such chapter (article 80 of the Uniform Code of Military
			 Justice).
				(c)Justification
			 for disposition other than by court-MartialIn the case of any
			 charge regarding an offense specified in subsection (b) that is disposed of by
			 non-judicial punishment or administrative action, rather than by court-martial,
			 the disposition authority provided for in section 3 shall include in the case
			 file a justification for the disposition of the charge by non-judicial
			 punishment or administrative action, rather than by court-martial.
			5.Command action
			 on reports by members of the Armed Forces of sexual offenses involving
			 members
			(a)Maximum period
			 for actionA commanding officer who receives a report of a
			 sexual-related offense involving a member of the Armed Forces in the chain of
			 command of such officer shall act upon the report in accordance with subsection
			 (b) by not later than 24 hours after receipt of the report by the commanding
			 officer.
			(b)Required
			 actionThe action required by this subsection with respect to a
			 report described in subsection (a) is, at the election of the commanding
			 officer concerned, one of the following:
				(1)The submittal of
			 the report to the next higher officer in the chain of command of the commanding
			 officer concerned.
				(2)The referral of
			 the report to the office of the special investigation of the military
			 department concerned or such other investigation service of the military
			 department concerned as the Secretary of the military department concerned may
			 specify for purposes of this section.
				6.Inclusion and
			 command review of information on sexual-related offenses in personnel service
			 records of members of the Armed Forces
			(a)Information on
			 substantiated reports on sexual-Related offenses
				(1)In
			 generalIf a complaint of a sexual-related offense is made
			 against a member of the Armed Forces and the complaint is substantiated, a
			 notation to that effect shall be placed in the personnel service record of the
			 member, regardless of the member's grade.
				(2)PurposeThe
			 purpose of the inclusion of information in personnel service records under
			 paragraph (1) is to alert commanders to the members of their command who have
			 received courts-martial conviction, non-judicial punishment, or administrative
			 action for sexual-related offenses in order to reduce the likelihood that
			 repeat offenses will escape the notice of commanders.
				(b)Limitation on
			 placementA notation under subsection (a) may not be placed in
			 the restricted section of the personnel service record of a member.
			(c)ConstructionNothing
			 in subsection (a) or (b) may be construed to prohibit or limit the capacity of
			 a member of the Armed Forces to challenge or appeal the placement of a
			 notation, or location of placement of a notation, in the member's personnel
			 service record in accordance with procedures otherwise applicable to such
			 challenges or appeals.
			(d)Substantiated
			 complaintsFor purposes of implementing this section, the
			 Secretary of Defense shall use the definition of substantiated developed for
			 purposes of the annual report on sexual assaults involving members of the Armed
			 Forces prepared under section 1631 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note).
			(e)Command review
			 of history of sexual-Related offenses of members upon assignment or transfer to
			 new unit
				(1)Review
			 requiredUnder uniform
			 regulations prescribed by the Secretary of Defense, the commanding officer of a
			 facility, installation, or unit to which a member of the Armed Forces described
			 in paragraph (2) is permanently assigned or transferred shall review the
			 history of substantiated sexual offenses of the member in order to familiarize
			 such officer with such history of the member.
				(2)Covered
			 membersA member of the Armed Forces described in this paragraph
			 is a member of the Armed Forces who, at the time of assignment or transfer as
			 described in paragraph (1), has a history of one or more substantiated sexual
			 offenses as documented in the personnel service record of such member or such
			 other records or files as the Secretary shall specify in the regulations
			 prescribed under paragraph (1).
				7.Collection and
			 retention of records on disposition of reports of sexual assault
			(a)CollectionThe
			 Secretary of Defense shall require that the Secretary of each military
			 department establish a record on the disposition of any report of sexual
			 assault, whether such disposition is court-martial, non-judicial punishment, or
			 other administrative action. The record of any such disposition shall include
			 the following, as appropriate:
				(1)Documentary
			 information collected about the incident reported.
				(2)Punishment
			 imposed, including the sentencing by judicial or non-judicial means including
			 incarceration, fines, restriction, and extra duty as a result of military
			 court-martial, Federal and local court and other sentencing, or any other
			 punishment imposed.
				(3)Reasons for the
			 selection of the disposition and punishments selected.
				(4)Administrative
			 actions taken, if any.
				(5)Any pertinent
			 referrals offered as a result of the incident (such as drug and alcohol
			 counseling and other types of counseling or intervention).
				(b)RetentionThe
			 Secretary of Defense shall require that—
				(1)the records
			 established pursuant to subsection (a) be retained by the Department of Defense
			 for a period of not less than 50 years; and
				(2)a copy of such
			 records be maintained at a centralized location for the same period as applies
			 to retention of the records under paragraph (1).
				8.Retention of certain
			 forms in connection with Restricted Reports on sexual assault involving members
			 of the Armed Forces
			(a)Requirement for
			 retentionSubsection (a) of section 577 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended by
			 striking At the request of a member of the Armed Forces who files a
			 Restricted Report on an incident of sexual assault involving the member, the
			 Secretary of Defense shall and inserting The Secretary of
			 Defense shall.
			(b)Conforming
			 amendmentThe heading of such section is amended by striking
			 at request of the member of
			 the Armed Forces making the report.
			
